UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6744


KENNETH LEE SHEPPARD,

                     Plaintiff - Appellant,

              v.

CLAIBORNE, Food Service Supervisor, in their individual and official capacity;
DOES 1-8, in their individual and official capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:21-cv-00047-MR)


Submitted: November 9, 2021                                       Decided: January 6, 2022


Before WILKINSON and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Lee Sheppard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Lee Sheppard seeks to appeal the district court’s order transferring his case

from the United States District Court for the Western District of North Carolina to the

United States District Court for the Eastern District of Virginia. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Sheppard seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See In re Carefirst of Md., Inc.,

305 F.3d 253, 255-56 (4th Cir. 2002); see also Williamson v. Stirling, 912 F.3d 154, 170

(4th Cir. 2018) (discussing “cumulative finality” doctrine). Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2